Case 1:96-cr-00205-ERK Document 56 Filed 04/01/19 Page 1 of 5 PageID #: 3684



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

United States of America
       v.                                                                    Case No. 96-cr-205
Younes Kabbaj

                 MOTION TO RECUSE PURSUANT TO 18 USC 144 & 455

        01. Defendant requests Judge Korman to recuse himself from any further involvement

with the Writ of Error Coram Nobis filed contemporaneously herewith to thereby avoid the

appearance of any impropriety still contemplated by the judiciary at this very late juncture in the

dispute.

        02. Judge Korman directly recommended defendant to be sent to Rochester FMC (without

notice, warning or explanation), and that event caused defendant to witness the beginning stages

of the 911 attacks, whose investigation has now been obstructed directly by the DEA since at least

the events that occurred in the instant case. Upon information and belief, that recommendation to

send defendant to FMC Rochester was not a coincidence, and it was a deliberate action intended

to illegally place defendant into direct contact with the Spiritual Leader of Al-Qaeda, Sheikh Omar

Abdel Rahman. Is it possible that defendant could be wrong about that? Anything is possible, but

due to the misconduct which has continued even after the 9/11 attacks leading up to the openly

predicted 3/14 attack which occurred the moment defendant leaked the recording contained in

Appendix G8 on 3/13 (when he was being threatened with a terrorist attack not to release any of

this material for years).


        03. Defendant has accumulated a vast archive of audio/video recordings documenting

dozens of crimes linked directly to this scandal. This archive of evidence deserves and attorney

review as defendant is not an attorney. Defendant is not a good writer either, as his pleadings since

2010 are littered with mistakes and grammatical errors (which sometimes change the entire
Case 1:96-cr-00205-ERK Document 56 Filed 04/01/19 Page 2 of 5 PageID #: 3685



meaning of a though), and this is because petitioner generally writes very quickly and is rushed to

make these filings because of the continued threats of terrorism, and he also cannot know for sure

how to best summarize his claims for presentation to the court. Starting since the NYPD illegally

arrested defendant in 2013, the defendant has not taken this litigation seriously and he essentially

abandoned it at that time after understanding that the judiciary is not capable of resolving this

matter, because the judiciary is just as involved in the underlying criminal conspiracy engaged by

the legislative and executive branches. This is clear because even in the last attempt to make this

filing in 2016, petitioner did not draft a pleading that could have legally sustained his writ at that

time because he was going to do the press conference to circumvent the court anyway. Thus the

most important portion of his prior 160 page rant against this court for what it did to defendant and

the public, was his request for an attorney to be assigned to help him refile the pleading, and that

request was denied (along with the writ).


       04. Even today, all pleadings filed by defendant in this matter since the illegal federal case

filed against defendant in 2016, are completely and totally useless because the judiciary is

inherently biased against Muslims (and by default, biased against anyone who is pro-life, anti-

racism or anti-atheism (whereby the entirety of the LGBT religion is a form of atheism). So

defendant long discovered that it had always been psychologically impossible for any judicial

official (other than Antonin Scalia) to make a fair ruling on this matter.


       05. Thus during defendant’s investigation of Judge Korman, he eventually did discover

some of his political/religious views (some of which are extreme, like the Plan B ruling), which

clearly indicate that it is impossible for Judge Korman to render any fair decision in this matter

whereby the threat of terrorism is still ongoing. As the court can see from the audio links attached

to the writ (in the attached description of the appendix), in the links contained in Appendix G3,
Case 1:96-cr-00205-ERK Document 56 Filed 04/01/19 Page 3 of 5 PageID #: 3686



there is actually no way to report any imminent threat in the United States and have it documented

in a way that the FBI cannot deny it if they allow (either deliberately or through negligence) any

such terrorist attack to proceed. For that reason, defendant shifted his methodology in this matter

to have these issues directly documented on the internet, and he did demonstrate his ability to

predict these imminent terrorism attacks and assassinations with a level of accuracy that is

statistically significant enough to warrant investigation by any State/Federal authority, yet these

investigations are blocked.


       06. Thus defendant does not need the courts to vindicate the public from this crime. The

only reason he continues to make filings in these crazy, delusional biased courts, is because the

federal government is continuing to prevent defendant his ability to travel because he must

physically travel in order to prevent further terrorism. So these filings only continue because the

federal government is refusing to allow defendant to physically leave the country (in yet another

parallel construction called “supervised release” which they are now using to engage continued

terrorism against the public).


       07. Defendant does not need the courts to clear his name from all these false crimes he has

been accused of since 1996, as he can merely take it to the public and accomplish that without any

need for the courts to overturn any of these falsified convictions. In fact, when defendant was

illegally kidnapped by the FBI since March 7th, 2016, he offered to renounce his United States

citizenship just for the ability to leave the United States (which is the safest way for him to

circumvent the forces of evil and bias that control this government). Defendant would not have

even appealed the illegal conviction resulting from the illegal kidnapping in 2016, because he

doesn’t need the Third Circuit to prove to the public that the case was fraudulent from the start

(especially after he was able to recover a substantial portion of the evidence stolen and destroy by
Case 1:96-cr-00205-ERK Document 56 Filed 04/01/19 Page 4 of 5 PageID #: 3687



the FBI during that crime). Thus the only reason why these filings must continue, is because

defendant must obtain the right to leave this country and renounce his citizenship in order to affirm

to the remainder of the world that he is not a participant in the illegal federal government

conspiracy he discovered. Defendant even offered his probation officer that he would even be

willing to renounce his citizenship while still in America, just for the opportunity to leave (and

they refuse while still claiming that the need to keep me here to “supervise” me for reasons

unknown, when I have not been a resident of the United States since 2006 and I only returned here

to make one last attempt to request that the Federal government restrain their illegal activities (by

filing federal litigation in 2010). The rulings issued by the judiciary in the illegal case filed against

defendant starting since 2016 make it clear that the judiciary is claiming “special First

Amendment” rights for the LGBT, the pro-abortion, the pro-racism, the anti-male cabal running

America to suppress a scandal which clearly also disputes the religious theories promoted by these

movements (and the public has a right to know all the information necessary to make an informed

decision concerning various religious matters, yet it is clear that illegal suppression of this

information is still ongoing).


        08. Defendant further informs the court that he has rushed his pleadings because of the

terrorism threats, and so clearly he could not go through every item in the appendix to explain its

significance to this litigation. Furthermore, defendant has filed several Privacy Act and FOIA

requests which the government refuses to comply with, and so discovery and further enforcement

of the PA/FOIA laws will be requested as part of the writ proceedings. The law is king. If it had

been followed by the judiciary since 1996, the 911 attacks (and all that followed) would have never

happened. Defendant engaged an extraordinary PRO SE effort since 2010 to confirm that the last

option available to defendant, which was to take on the juggernaught government as a lowly PRO
Case 1:96-cr-00205-ERK Document 56 Filed 04/01/19 Page 5 of 5 PageID #: 3688



SE litigant, could have never resulted in resolution of the terrorism problem because the system

was rigged long before defendant (and it still remains rigged). Even with all the skills bestowed

upon defendant by the almighty, if he could not have cracked this scandal with his epic PRO SE

effort in these courts, there is no other American citizen who could have done it because the system

is indeed not capable of dealing with a scandal of this magnitude as fully proven by the bizarre

rulings which continue to emanate from this corrupted-to-the-core federal judiciary. All chances

for the judiciary to accept this naturally-occurring precedent to pursue its constitutional course,

died the day when Justice Antonin Scalia was taken from us. Defendant already knew since that

day, that going to the judiciary for anything related to this scandal is a complete waste of time.


                                     RELIEF REQUESTED


       08. Defendant requests that the entire Eastern and Southern District of New York recuse

from this litigation pursuant to 18 USC 144 & 455 due to these courts prior involvement with the

criminal/civil litigation that has led to the back-to-back terrorist attacks predicted by defendant on

6/11/2016 and 3/14/2019. Any attempt by any court involved in the prior to rule on these matters,

       09. Defendant requests that the pending writ be referred to the 2nd Circuit for random

assignment of a Judge from the Western District of New York to sit by designation on EDNY

Court in order to preside and rule over the writ, and to ensure (to the best of the judiciary ability)

that there is no intent to engage continued improprieties.


Submitted 4/1/2019

/s/ Younes Kabbaj
